Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Robert Kolbusz, M.D.,
(OI File No. 5-07-4-0118-9),

Petitioner,
v.
The Inspector General.
Docket No. C-16-463
Decision No. CR4700

Date: September 8, 2016

DECISION

Petitioner, Robert Kolbusz, M.D., was a physician, licensed to practice in the State of
Illinois, who fabricated patient diagnoses and falsified medical records so that he could
bill Medicare and private insurers for treating nonexistent conditions. He was convicted
on three felony counts of mail fraud and three felony counts of wire fraud. Based on his
convictions, the Inspector General (IG) has excluded him for 30 years from participating
in Medicare, Medicaid, and all federal health care programs, as provided for in section
1128(a)(1) and 1128(a)(3) of the Social Security Act (Act). Petitioner now challenges the
length of the exclusion. For the reasons discussed below, I find that the IG properly
excluded Petitioner and, given the enormity of his crimes, that the 30-year exclusion falls
within a reasonable range.

Background

By letter dated January 29, 2016, the IG notified Petitioner Kolbusz that he was excluded
from participating in Medicare, Medicaid, and all federal health care programs for a
period of 30 years, because he had been convicted of criminal offenses related to: 1) the
delivery of an item or service under the Medicare or state health care program; and 2)
fraud, theft, embezzlement, breach of fiduciary responsibility, or other financial
misconduct in connection with the delivery of a health care item of service. The letter
explained that sections 1128(a)(1) and 1128(a)(3) of the Act authorize the exclusion. IG
Ex. 1.

Petitioner concedes that he was convicted and is subject to exclusion under sections
1128(a)(1) and 1128(a)(3). Order and Schedule for Filing Briefs and Documentary
Evidence at 2 (May 3, 2016); P. Brief (Br.) attachment at 1.

Each party submitted a written argument (IG Br.; P. Br.). The IG also submitted eight
exhibits (IG Exs. 1-8) and a reply brief (IG Reply). Petitioner submitted three exhibits
(P. Exs. 1-3) and two attachments (P. Atts. 1-2). In the absence of an objection, I admit
into evidence IG Exs. 1-8 and P. Exs. 1-3 and P. Atts. 1-2.

The parties agree that this case does not require an in-person hearing. IG Br. at 17; P. Br.
at 4.

Issue

Because the parties agree that the IG has a basis upon which to exclude Petitioner from
program participation, the sole issue before me is whether the length of the exclusion (30
years) is reasonable. 42 C.F.R. § 1001.2007.

Discussion

Section 1128(a)(1) of the Act mandates that the Secretary of Health and Human Services
exclude an individual who has been convicted under federal or state law of a criminal
offense related to the delivery of an item or service under Medicare or a state health care
program. 42 C.F.R. § 1001.101(a).

Section 1128(a)(3) says that an individual or entity convicted of felony fraud, theft,
embezzlement, breach of fiduciary responsibility, or other financial misconduct in
connection with the delivery of a health care item or service must also be excluded from
participation in federal health care programs. 42 C.F.R. § 1001.101(c).

In this case, Petitioner was a dermatologist who owned and operated a clinic in Downers
Grove, Illinois. IG Ex. 7 at 1; see IG Ex. 3 at 1. From 2003 until 2010, he submitted
false claims to Medicare and private insurers, billing for treatments that he did not
provide to patients who did not suffer from the conditions he described. To justify the
billings, he manufactured medical records, including operating reports, ascribing the
fictitious diagnoses and treatments to his actual patients. IG Ex. 7 at 4-5. The scheme
was lucrative, costing Medicare and the private insurers millions of dollars. IG Ex. 7 at
5-12.

A federal jury convicted Petitioner Kolbusz on three felony counts of mail fraud, in
violation of 18 U.S.C. § 1341, and three felony counts of wire fraud, in violation of 18
U.S.C. §1343. IG Ex. 3 at 1. The court entered judgment on August 28, 2015.

The court sentenced Petitioner Kolbusz to 84 months (7 years) in prison, followed by two
years of supervised release, and ordered him to pay $3,764,381.69 in restitution. IG Ex.
3 at 2-3, 6.

Based on the aggravating factors in this case, and the
absence of any mitigating factor, the 30-year exclusion falls
within a reasonable range.

Aggravating factors. An exclusion under either section 1128(a)(1) or 1128(a)(3) must be
for a minimum period of five years. Act, § 1128(c)(3)(B); 42 C.F.R. §§ 1001.102(a),
1001.2007(a)(2). Federal regulations set forth criteria for lengthening exclusions beyond
the five-year minimum. 42 C.F.R. § 1001.102(b). Evidence that does not pertain to one
of the aggravating or mitigating factors (42 C.F.R. § 1001.102(c)) listed in the regulations
may not be used to decide whether an exclusion of a particular length is reasonable.

Among the factors that may serve as bases for lengthening the period of exclusion are the
four that the IG cites to justify the period of exclusion in this case: 1) the acts resulting in
the conviction, or similar acts, resulted in a financial loss to a government program or
other entity of $5,000 or more; 2) the acts resulting in the conviction, or similar acts,
were committed over a period of one year or more; 3) the sentence imposed by the court
included incarceration; and 4) the convicted individual has been the subject of any other
adverse action by any federal, state, or local government agency or board, if the adverse
action is based on the same set of circumstances that serves as a basis for the exclusion.
42 C.F.R. § 1001.102(b). The presence of an aggravating factor or factors, not offset by
any mitigating factor or factors, justifies lengthening the mandatory period of exclusion.

Financial loss to Medicare and Medicaid programs (42 C.F.R. § 1001.102(b)(1)).
Petitioner’s actions resulted in program financial losses many, many times greater than
the $5,000 threshold for aggravation. The sentencing judge ordered him to pay a
whopping $3,764,381.69 in restitution to the victims of his crime. Of this amount, he
was to pay $1,087,865.27 to the Medicare Trust fund; $2,651,517.97 to private insurers;
and the rest ($24,998.45) to a long list of patient victims. IG Ex. 3 at 6-10.

' T make this one finding of fact/conclusion of law.
Restitution has long been considered a reasonable measure of program losses. Jason
Hollady, M.D., DAB No. 1855 (2002). I consider the enormity of the program’s financial
losses here an exceptionally aggravating factor that compels a period of exclusion
significantly longer than the five-year minimum. See Jeremy Robinson, DAB No. 1905
(2004); Donald A. Burstein, PhD., DAB No. 1865 (2003).

Petitioner does not challenge the amount of program losses but argues that, in the absence
of published guidelines correlating the dollar amounts to lengths of exclusions, the IG’s
determination is arbitrary and capricious. I disagree. As the regulations reflect, the
amount of the program losses reflects, in part, the seriousness of the individual’s crime
and thus the level of threat he poses to program integrity. While the process is inexact, so
long as the IG reasonably translates the aggravating factor into an increase in the period
of exclusion, I must affirm its determination. Moreover, that one corrupt physician could
cause losses of three to four million dollars underscores the importance of excluding the
unscrupulous. Health care programs simply cannot withstand this level of fraud.

Petitioner also points to the sentencing court’s orders for restitution and forfeiture (IG
Exs. 3 and 4) suggesting that he has already been punished financially and has repaid the
programs. First, an exclusion is remedial rather than punitive; its purpose is to protect
program integrity and program beneficiaries. In any event, that Petitioner had to return
the money he stole can hardly be considered additional punishment. Finally, in deciding
whether a period of exclusion is reasonable, the regulations direct me to consider the
financial loss “regardless of whether full or partial restitution has been made.” 42 C.F.R.
§ 1001.102(b)(1).

Duration of crime (42 C.F.R. § 1001.102(b)(2)). Petitioner’s criminal acts were
committed over a period of approximately seven years — beginning in 2003 and
continuing into 2010 — which is significantly longer than one year necessary for
aggravation. IG Ex. 7 at 4. The Departmental Appeals Board has “accorded weight
sufficient to sustain a 15-year exclusion to the fact that wrongful acts were committed for
even just ‘slightly more’ than the one-year minimum standard.” Jeremy Robinson, DAB
No. 1905 at 12, citing Donald A. Burstein, Ph.D., DAB No. 1865 at 12.

Incarceration (42 C.F.R. § 1001.102(b)(5)). The criminal court sentenced Petitioner to a
substantial period of incarceration — 84 months (7 years). IG Ex. 3 at 2.

Any period of incarceration justifies increasing the period of exclusion. Generally, the
longer the jail time, the greater the increase, because a lengthy sentence evidences a more
serious offense. See Jeremy Robinson, DAB No. 1905 at 12 (characterizing a nine-month
incarceration as “relatively substantial.”); Jason Hollady, M.D., DAB No. 1855 at 12
(2002); Stacy Ann Battle, DDS., DAB No. 1843 (2002) (finding that four months in a
alfway house, followed by four months home confinement justifies lengthening the
period of exclusion); Brenda Mills, M.D., DAB CR1461, aff'd DAB No. 2061 (2007)
(finding that six months home confinement justifies increase in length of exclusion).

Other adverse actions (42 C.F.R. § 1001.102(b)(9)). Based on the circumstances
underlying this exclusion, the Division of Professional Regulation of the Illinois
Department of Financial and Professional Regulation indefinitely suspended Petitioner’s
license to practice medicine. IG Ex. 5.

No mitigating factors. The regulations consider mitigating just three factors: 1) a
petitioner was convicted of three or fewer misdemeanor offenses and the resulting
financial loss to the program was less than $1,500; 2) the record in the criminal
proceedings demonstrates that a petitioner had a mental, physical, or emotional condition
that reduced his culpability; and 3) a petitioner’s cooperation with federal or state
officials resulted in others being convicted or excluded, or additional cases being
investigated, or a civil money penalty being imposed. 42 C.F.R. § 1001.102(c).

Obviously, because Petitioner’s felony conviction involved program financial losses
many, many times greater than $5,000, the first factor does not apply here. Nor does
Petitioner claim any mental, physical, or emotional condition that reduced his culpability.
He also does not claim to have cooperated with federal or state officials.

Instead, Petitioner points to remarks made by the sentencing judge who explained that he
considered 84 months incarceration sufficient to punish the offense, impress upon the
defendant respect for the law, protect the public from further crimes by him, and deter
others. The judge opined that the 324-405 months (27 to 33+ years) called for by
sentencing guidelines would be “grossly inappropriate.” P. Att. 2 at 2. I do not consider
these remarks mitigating.

Discovery request. With his submissions, Petitioner requests, for the first time, that the
IG provide him with copies of the cases cited in the IG’s brief. Had Petitioner made this
request at the time of the prehearing conference, I’d likely have directed the IG to do so,
as a courtesy. However, providing the cited cases would not have changed the outcome
here, and, at this point, directing the IG to produce them would unduly delay these
proceedings. 42 C.F.R. § 1005.7(e)(2)(iii).

Conclusion

So long as the period of exclusion is within a reasonable range, based on demonstrated
criteria, I have no authority to change it. Jeremy Robinson, DAB No. 1905 at 5; Joann
Fletcher Cash, DAB No. 1725 at 7 (2000), citing 57 Fed. Reg. 3298, 3321 (1992). In this
case, Petitioner’s crimes demonstrate that he presents a significant risk to the integrity of
health care programs. He billed for procedures that were unnecessary, costing insurance
programs, including Medicare, over 3.7 million dollars. Even more reprehensible, to
cover his tracks, he falsified patient records. He continued this illegal conduct for about
seven years, which is a very long time. His conduct was such that the sentencing judge
sent him to prison for seven years. He lost his medical license. Based on these
aggravating circumstances, and the absence of any mitigating circumstances, a 30-year
exclusion falls within a reasonable range.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

